Citation Nr: 1449538	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  04-04 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left hip disability


REPRESENTATION

Appellant represented by:	James G. Falsoune, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1975 to February 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In a May 2008 decision, the Board denied service connection for back, right hip and left hip disorders and hemorrhoids.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In December 2008, the Court granted the parties' Joint Motion for Remand and vacated and remanded the matters to the Board.  The Board subsequently remanded the matters (in August 2009, April 2011, and August 2011) for additional development.  During the course of remand, service connection for hemorrhoids was granted.  In a May 2013 decision, the Board denied the Veteran's claim for entitlement to service connection for back, right hip and left hip disorders.  The Veteran appealed this decision again to the Court.  In May 2014, the Court granted the parties' Joint Motion for Remand and vacated and remanded the matters to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, in a September 2014 letter, the Veteran's attorney challenged the adequacy of the October 2012 VA examination.  Specifically, he stated that the VA examiner used an improper standard to determine whether the Veteran's back disability was related to service and did not provide a rationale for the opinion that the Veteran's hip disabilities were no related to service.  

An addendum medical opinion was obtained in October 2012 where the examiner opined that it was less likely that the Veteran's current back and/or hip condition was a direct result of the injury incurred in or aggravated by service.  The examiner reasoned that the Veteran's service treatment records indicated that the Veteran complained of lower back pain on several occasions, but had essentially unremarkable physical and x-ray examinations.  The examiner noted diagnoses of muscle spasms, muscle strain and lumbosacral strain.  The examiner opined that "[a]ll these conditions are self-limited and usually resolve with conservative treatment and do not result in permanent impairment."  The examiner noted the Veteran's post-service intervening injuries as the source of the Veteran's current back and hip disabilities.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds the October 2012 VA addendum opinion inadequate and remands for another VA examination.  

The legal standard applied to service connection claims is that the evidence must demonstrate that it is at least as likely as not that a current disability is etiologically related to service.  At least as likely as not does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  Here, the examiner has stated that the Veteran's type of injury "usually resolves with conservative treatment."  It is unclear as to whether the examiner has directly considered the Veteran's specific facts and decided that is was less likely than not that the Veteran's injury was related to the in-service injuries.  In particular, although the Veteran was noted to have injured himself in 1975/1976, there is evidence that he had back problems in 1980 - well before his 1983 motor vehicle accident, which the examiner claims is the source of the current disability.  The examiner has not reconciled the Veteran's back complaints post-service and pre- motor vehicle accident with the unfavorable evidence of record.  

Also, the examiner has not provided an independent basis for which to find that the Veteran's hip disabilities are not related to service.  In that regard, the examiner has cited to back complaints and diagnoses and then concluded that the Veteran's hips were not related to service.  However, he has not opined as to whether the Veteran's hip disability is directly related to service or caused or aggravated by the Veteran's back disability.  

Second, in a February 2004 VA Form 9 and an April 2004 statement, the Veteran alleged that his service treatment records were incomplete.  Specifically, he stated that x-ray examinations and MRI reports from service were not a part of his records.  On remand, efforts should be made to obtain such records.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain all available service treatment records, including x-ray examinations and MRI reports from the Veteran's active service.  All attempts to locate such records and the responses associated therewith should be documented. 

2.  Obtain VA treatment records dating from October 2012 and associate them with the claims folder.  

3.  Then, schedule the Veteran for an examination with a different examiner than the one who conducted the March 2010 examination and submitted the October 2011 addendum opinion.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following questions:

Back 

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's degenerative joint disease (DJD) of the lumbosacral spine is related to service.

The examiner's attention is directed to the Veteran's August, September and October 1975 service treatment records which show back pain complaints.  The examiner's attention is further directed to back pain complaints in 1980, prior to his 1983 motor vehicle accident.  See April 1980 claim for service connection for back problems.

Hips 

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's DJD of the right and left hips is related to service.

(b)  If you find that the Veteran's DJD of the lumbosacral spine is related to service, opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's DJD of the right and left hips is caused by his DJD of the lumbosacral spine.  Please provide a complete explanation for the opinion.
(c)  If you find that the Veteran's DJD of the lumbosacral spine is related to service, opine whether it is at least as likely as not that the Veteran's DJD of the right and left hips is aggravated (i.e., permanently worsened) beyond the natural progress by his DJD of the lumbosacral spine.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's DJD of the right and left hips found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the DJD of the lumbosacral spine.  

The examination report should also include discussion of the Veteran's documented in-service and post-service medical history and assertions.  All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

The October 2012 VA examination report was inadequate because the examiner did not provide an independent rationale for why the Veteran's degenerative joint disease of the right and left hips were not related to service.  The rationale was combined with the rationale and facts for the Veteran's degenerative joint disease of the lumbosacral spine.  




The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

4.  Then, after ensuring the examination report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the claims.  If the claims remain denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



